24th Annual Report from the Commission on monitoring the application of Community law (short presentation)
The next item is a brief presentation of the report by Mrs Geringer de Oedenberg, on behalf of the Committee on Legal Affairs, on the 24th Annual Report from the Commission on monitoring the application of Community law
rapporteur. - (PL) Mr President, the effectiveness of European Union policies largely depends on their implementation at national, regional and local level. Member States' compliance with Community law must therefore be strictly monitored. As rapporteur for Parliament's 24th Annual Report on this subject, I can say that there has been a slight drop in the number of cases of infringement proceedings initiated by the Commission. Nonetheless, the number of cases continues to exceed 2,500.
A 16% reduction of the number of proceedings relating to failures to comply with the obligation to inform the Commission about transposition proceedings in the enlarged Union of 25 Member States should also be mentioned. This indicates better discipline by Member States where notification is concerned. As in previous years, the vast majority of the charges concerned inappropriate operation of the single market, notably implementation of the principle of free movement of people, goods and services. Many charges also concerned violation of the rights derived from citizenship of the European Union, that guarantee the principle of equal rights and opportunities for all citizens. On 5 September 2007 the Commission proposed amending the working methods used to date. The proposal aimed to ensure more effective management of proceedings, and received the support of the majority of Members of this House. Concern has been expressed, however, that the new procedure may result in the Commission losing institutional responsibility as guardian of the Treaties, as it provides for referring charges received by the Commission back to the Member State responsible in primis for incorrect implementation of Community legislation. It is therefore essential for the Commission to submit to Parliament the initial report on the results obtained in the first six months of the pilot project that began on 15 April of this year, and involved 15 Member States. The Commission is often the highest institution to which citizens may refer cases of inappropriate implementation of the law. The Commission should therefore also keep a record of all correspondence that could be deemed to contain information on cases of infringement of Community legislation.
With regard to ongoing infringement procedure, the main problem continues to be the unduly long time taken to consider complaints. The average is 20.5 months, which is excessive. The Commission should make every effort to shorten the lengthy procedures and to find practical solutions. The latter could include recourse to systems such SOLVIT, which is still not being sufficiently promoted. The substantial increase in cases of infringement resulting from failure to comply with the rulings of the European Court of Justice recorded in 2006. The fact that cooperation between national courts and the Court of Justice is often inadequate is a contributory factor. In addition, the preliminary question mechanism based on Article 234 of the Treaty is not used. This is because there is still insufficient knowledge of Community law at the level of certain Member States.
Turning to interinstitutional cooperation, the agreements on monitoring implementation of Community legislation and close cooperation between the Council, the Commission and the European Ombudsman, together with the relevant committees of this House, should set the standard for ensuring effective intervention in all cases where the plaintiff submits a justified complaint concerning infringement of Community legislation. The high number of complaints inappropriately lodged has remained high over the years. Some complaints are wrongly lodged with the Committee on Petitions, and others fall outside the competence of the institutions. Such complaints represent as much as 75% of the total complaints received by the Ombudsman in 2006. There is therefore an urgent need to make a greater effort to improve information available to the citizens, providing better guidance to plaintiffs, so that they can approach the body best able to deal with their individual cases at either national or European level. The citizens' complaints are an invaluable indicator of their most urgent needs. The Commission should be guided by this information as it undertakes legislative initiatives.
In the context of the analysis of implementation of Community law in 2006 I would call especially on those Member States who could benefit most from structural funding within the framework of the 2007-2013 Financial Framework to adjust their national law to European law swiftly and appropriately. I have in mind in particular the area of environmental protection, so that effective use is made of available structural resources and the social and economic development of the regions accelerated.
Finally, I should like to express my regret that the Group of the European People's Party (Christian Democrats) and European Democrats, Members of the Committee on Legal Affairs were instrumental in the removal of important provisions from my report. These provisions concerned equal treatment of women and men regarding access to employment, education, promotion and social insurance. Equal treatment is still not the rule in many Member States, in clear contradiction to the principle of equality that should be a priority for us all.
Member of the Commission. - Mr President, the Commission greatly welcomes the general support from Parliament for the Commission's approach set out in its 2007 Communication 'A Europe of results: Applying Community law' and thanks Mrs Geringer for her informative report.
The Commission attributes high importance to the correct application of Community law. It figures in the priorities of the Barroso Commission and the Commission is vigilant in exercising its role as guardian of the Treaty. This is why the Commission has made a major effort to improve its working methods for the benefit of citizens and businesses, as explained in the 2007 Communication.
These improvements include the introduction this year of more frequent decision-taking on infringement cases to avoid delays in the advancement of cases, and the introduction of the EU pilot project in April this year. Within 15 Member States this pilot project will test an improved method for problem solving and information provision to ensure quicker and better results for citizens and businesses. Up-to-date factual information on the functioning of this EU pilot project will be sent to the rapporteur, but a full report will only be possible, as already promised, after one year, when sufficient experience will have been obtained for first conclusions to be drawn. We are also testing the use of officials in some representation offices in Member States to follow up on questions relating to the application of Community law to see how this might improve efficiency. This reflects the reality that all questions concerning the application of Community law involve actions taken by Member States. This work, therefore, requires the Commission to work closely with Member State authorities to try to find correct and quick solutions. A common interinstitutional understanding can also play a significant role in this important part of the better regulation agenda.
It is in this context that I have offered to coordinate with the rapporteur future reviews of the application of the acquis in different areas to ensure up-to-date information. We are working to introduce the initiatives announced in the 2007 Communication on increased transparency. We are finalising this year's annual report in the form of a strategic evaluation of the current position, prioritisation of issues and a programme of actions in order to feed interinstitutional discussion.
In closing, I would like to mention that Mrs Geringer's report also supports common contact points to guide citizens. I can confirm that the Commission is already working to this end. We will come forward with our evaluation and suggestions as soon as possible.
You attach particular importance, Mrs Geringer, to monitoring of the implementation of the directives on equal treatment. I can reassure you that a full assessment has been made of Member State transposition. Over 40 infringement proceedings have been launched which are being actively pursued with a view to early results.
That concludes the item.
The vote will take place on Tuesday.